           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

TAWONA WARREN ANDERSON,
Guardian of the Person and Estate of
Rayshawn Warren                                             PLAINTIFF

v.                       No. 3:18-cv-231-DPM

DOYNE DRISKILL, Individually
and in his Official Capacity as a
Police Officer for the City of
Blytheville, Arkansas; ROSS
A. THOMPSON, Individually
and in his Official Capacity as
Chief of Police for the City of
Blytheville, Arkansas; and
BLYTHEVILLE, ARKANSAS                                   DEFENDANTS

                                ORDER
     The Defendants' motion to consolidate, NQ 9, is denied. Anderson
filed this case and Case No. 3:18-cv-234-BSM, but the material facts and
claims aren't the same. This case involves Warren's arrest; the other
case involves what happened at the hospital after the arrest. There
could be unintended prejudice from spillover effects. Coordination of
discovery by counsel, rather than consolidation, is the better course.
So Ordered.


              D.P. Marshall;
              United States District Judge

                 17   pe ;).() lj




              -2-
